Title: James Madison to Joseph C. Cabell, 13 October 1835
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir 
                            
                            
                                
                                    Montpellier
                                
                                 Octr. 13th. 1835.
                            
                        
                        Your letter of the 7th. has just come to hand. I enclose a copy of my letter to Mr. Everett, that to Mr.
                            Ingersoll I cannot find. It was published in several news-papers of the day, not improbably in some one at Richmond
                            perhaps your files can refer Mr. Smith to it. I know of no pamphlet containing the two letters.
                        I am obliged to say that my health is not such as has suggested to you, I hope that yours is good, and that
                            it will bear you out in your labourious and meritorious undertaking.
                        Mrs Madison joins me in cordial respects and the best of wishes for yourself and Mrs. Cabell.
                        
                        
                            
                                (signed) J. M.
                            
                        
                    